DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1, 2, 4, 10, and 12 is/are pending.
Claim(s) 3, 5–9, and 11 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0076009 A1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 2, 4, 10, and 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "wherein the polymeric nanofibers comprise one or more of polyester, polypropylene, or polyvinylidene fluoride having a thickness of approximately 5 microns to approximately 30 microns." Applicants have not indicated where this limitation is supported by the original disclosure. Paragraph [0020] describes a nonwoven nanofiber layer having a thickness of approximately 5 microns to approximately 30 microns. Paragraph [0025] describes a formed fire-retardant nanofiber having a diameter less than one micron. The original disclosure does not describe a thickness of the polymeric nanofibers, but rather a thickness of the layer of polymeric nanofibers. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2, 4, 10, and 12 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2, 4, 10, and 12 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 1, 2, 4, 10, and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the polymeric nanofibers comprise one or more of polyester, polypropylene, or polyvinylidene fluoride having a thickness of approximately 5 microns to approximately 30 microns." It is unclear if the phrase "having a thickness of approximately 5 microns to approximately 30 microns" is further limiting "polyvinylidene fluoride" or "the polymeric nanofibers."
Claim 1 recites the limitation "the polymeric coating" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, 4, 10, and 12 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2, 4, 10, and 12 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (KR 20150141403 A, hereinafter Cho) in view of Jo et al. (KR 2015072583 A, hereinafter Jo).
Regarding claims 1 and 2, Cho discloses a lithium ion battery capable of withstanding nail penetration comprising:
a first electrode (60) including a lithium compound (see cathode active material, [0080]);
a second electrode (50, [0002);
a composite separator (10a) positioned between the first electrode (60) and the second electrode (50, [0057]);
an electrolyte (FIG. 3, [0057]);
wherein the composite separator (10a) comprises at least a layer of electrospun polymeric nanofibers (13, [0051]),
wherein the polymeric nanofibers (15) comprise one or more of polyester, polypropylene, or polyvinylidene fluoride (see nanofibers, [0055]),
the layer of electrospun polymeric nanofibers (13) having a thickness of approximately 5 microns to approximately 30 microns (see thickness, [0069])
the layer of electrospun polymeric nanofibers (13) positioned on one side of a core (11) which includes a separator (11, [0046]),
the separator (11) being selected from a polypropylene, polyethylene, or polyethylene terephthalate separator core (see porous nonwoven fabric, [0047]),
a polymer coating (13a) being positioned on another side of the separator (11, [0046]),
the polymer coating (13a) being deposited during an electrospinning process that deposits the polymeric nanofibers (15, [0046]),
the polymer coating (13a) comprising polyester, polypropylene, or polyvinylidene fluoride (see nanofibers, [0055]) and
the polymer coating having a thickness of 3 to 8 microns (see thickness, [0069]),
each nanofiber of the polymeric nanofibers (15) positioned on the separator (11, [0046]),
each nanofiber of the polymeric nanofiber (15) having a diameter less than approximately 1 micron (see diameter, [0069]).
Han does not explicitly disclose:
the polymeric nanofibers and the polymer coating including a fire-retardant material,
the fire-retardant material having a lower melting point than the polymeric nanofibers,
the separator configured such that a fire-initiating event releases the fire-retardant material from the nanofibers ant the polymer coating and extinguishes the fire-initiating event,
wherein the fire retardants in the polymeric nanofibers and in the polymer coating are encapsulated within a polymer matrix formed respectively, from a material of the polymeric nanofibers or a material of the polymer coating, forming a uniform dispersion of fire-retardant particles within the polymer matrix of the polymeric nanofibers and the polymer coating,
wherein the fire-retardant material is selected from one or more of trimethyl phosphate, triethyl phosphate, triphenyl phosphate, tricresyl phosphate, trixylenyl phosphate, or cresyl diphenyl phosphate,
wherein the fire-retardant material is released from the polymeric nanofibers when thermal stress is applied ranging from +50° C of a melting point or glass transition temperature of the polymeric nanofibers.
Jo discloses a separator comprising a layer of electrospun polymeric nanofibers (FIG. 2, [0037]), each nanofiber of the polymeric nanofibers having a diameter less than approximately 1 micron (FIG. 2, [0037]), the polymeric nanofibers and the polymer coating including a fire-retardant material (FIG. 1, [0036]), the fire-retardant material having a lower melting point than the polymeric nanofibers (FIG. 1, [0037]), the separator configured such that a fire-initiating event releases the fire-retardant material from the nanofibers and extinguishes the fire-initiating event (FIG. 1, [0037]), wherein the nanofibers are spun nanofibers produced by electro-spinning, hot-melt spinning, or wet spinning (FIG. 1, [0035]), wherein each nanofiber has a diameter ranging from 10 nm to 100 nm (FIG. 2, [0037]), wherein a polymer for the polymeric nanofibers is selected from one or more of polyester, polypropylene, or polyvinylidene fluoride (FIG. 1, [0020]), wherein the fire-retardant material is released from the polymeric nanofibers when thermal stress is applied ranging from +50° C of a melting point or glass transition temperature of the polymeric nanofibers (FIG. 1, [0036]) to improve the safety of the battery (see safety, [0008]). Cho and Jo are analogous art because they are directed to lithium ion battery separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polymeric nanofibers and polymer coating of Cho with the fire retardant material of Jo in order to improve the safety of the battery.
Regarding claim 4, modified Cho discloses all claim limitations set forth above and further discloses a lithium ion battery:
wherein the diameter of each nanofiber ranges from 10 nm to 100 nm (see diameter, [0069]).
Regarding claim 11, modified Han discloses all claim limitations set forth above and further discloses a lithium ion battery:
wherein the polymer coating (13a) on the separator has a thickness of 3–8 microns (see thickness, [0069]).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 20150141403 A) in view of Jo (KR 2015072583 A) as applied to claim(s) 1 above, and further in view of Cai et al. (CN 106252565 A, hereinafter Cai).
Regarding claim 12, modified Han discloses all claim limitations set forth above, but does not explicitly disclose a lithium ion battery:
wherein the core separator is a ceramic-coated polypropylene separator.
Cai discloses a ceramic-coated polypropylene separator ([0020], [0021]) to improve the cycle performance (see separator, [0012]). Han and Cai are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the core separator of modified Han with the ceramic-coated polypropylene separator of Cai in order to improve the cycle performance.

Response to Arguments
Applicant's arguments with respect to Han and Cui have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Jo have been fully considered but they are not persuasive.
Applicants argue Jo does not disclose the fire retardant having a lower melting point than the surrounding polymer matrix (P7/¶1). Jo discloses a polymeric nanofiber composed of a fire retardant material of monobasic ammonium phosphate (20) embedded in a PAN nanofiber (10, [0013]). Monobasic ammonium phosphate has melting point of 190 °C, which is lower than the melting point of PAN (mp = 300 °C). Therefore, Jo discloses the fire retardant having a lower melting point than the surrounding polymer matrix.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2015/0162588 A1) discloses a composite separator (10a) comprises at least a layer of electrospun polymeric nanofibers (15, [0042]), wherein the polymeric nanofibers (15) comprise one or more of polyester, polypropylene, or polyvinylidene fluoride (see PAN, [0086]), the layer of electrospun polymeric nanofibers (15) having a thickness of approximately 5 microns to approximately 30 microns (see thickness, [0058]) the layer of electrospun polymeric nanofibers (15) positioned on one side of a core (11) which includes a separator (11, [0050]), the separator (11) being selected from a polypropylene, polyethylene, or polyethylene terephthalate separator core (see nonwoven fabric, [0048]), a polymer coating (13a) being positioned on another side of the separator (11, [0050]), the polymer coating (13a) being deposited during an electrospinning process that deposits the polymeric nanofibers (see electrospinning, [0049]), the polymer coating (13a) comprising polyester, polypropylene, or polyvinylidene fluoride (see PVDF, [0051]) and the polymer coating having a thickness of 3 to 8 microns (see thickness, [0053]), each nanofiber of the polymeric nanofibers (15) positioned on the separator (11, [0050]), each nanofiber of the polymeric nanofiber (15) having a diameter less than approximately 1 micron (see diameter, [0058]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725